EXHIBIT 10.1
Amendment No. 10
to Amended and Restated Credit Agreement
This Amendment No. 10 to Amended and Restated Credit Agreement is dated as of
September 9, 2020 (this “Agreement”), and is among the Persons identified on the
signature pages hereof as Lenders (which Persons constitute, as applicable, the
Required Lenders, the Supermajority Lenders, and all of the Lenders directly
affected by the applicable consents and amendments to be effected by this
Agreement), Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as agent for the Lenders (Wells Fargo, in that
capacity, “Agent”), PacVan, Inc., an Indiana corporation (“PacVan”), Lone Star
Tank Rental Inc., a Delaware corporation (“Lone Star”), GFN Realty Company, LLC,
a Delaware limited liability company (“GFNRC”), and Southern Frac, LLC, a Texas
limited liability company (“Southern Frac” and, together with PacVan, Lone Star,
and GFNRC, each a “Borrower”).
The Lenders, Agent, and Borrowers are party to an Amended and Restated Credit
Agreement dated as of April 7, 2014 (as amended, restated, supplemented, or
otherwise modified before the date of this Agreement, the “Credit Agreement”).
The parties desire to modify the Credit Agreement in certain respects.
The parties therefore agree as follows:
1.
Definitions. Defined terms used but not defined in this Agreement are as defined
in the Credit Agreement.
2.
Limited Consent and Acknowledgment (FY2020 Audit).
(a)
Borrowers have informed Agent that Borrowers expect that the audited financial
statements to be delivered to Agent with respect to the fiscal year of Borrowers
ending June 30, 2020 (collectively, the “FY2020 Audit”), will include an
explanatory paragraph concerning the ability of Borrowers to continue as a going
concern and relating to the GFC 2021 Notes that is identical or substantially
similar to the following (the “Subject Explanation”):
Explanatory Paragraph - Going Concern

The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As discussed in Note 2 to the
financial statements, there is a level of uncertainty about the Company’s
ability to successfully refinance or satisfy the Senior Notes prior to March 24,
2021 and not securing alternative financing.  This conditions raises substantial
doubt about its ability to continue as a going concern. Management's plans in
regard to these matters are also described in Note 2. The financial statements
do not include any adjustments that might result from the outcome of this
uncertainty.
1

--------------------------------------------------------------------------------

(b)
Borrowers acknowledge that if the FY2020 Audit includes the Subject Explanation,
then the FY2020 Audit would not satisfy the requirements under Section 5.1 of
the Credit Agreement and part (d) of Schedule 5.1 to the Credit Agreement to
deliver to Agent certain financial statements for the fiscal year of Borrowers
ending June 30, 2020, that are audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any “going
concern” or like qualification or exception, by such accountants to have been
prepared in accordance with GAAP. Borrowers therefore have requested that Agent
and the Required Lenders consent to the delivery of a FY2020 Audit that includes
the Subject Explanation.
(c)
Borrowers hereby represent to Agent and the Lenders that, as of the date of this
Agreement, GFC is actively seeking to effect a GFC 2021 Notes Refinancing
Transaction and expects to effect a GFC 2021 Notes Refinancing Transaction
before January 1, 2021.
(d)
Subject to the other terms of this Agreement, Agent and the Required Lenders
hereby  consent to the delivery of a FY2020 Audit that includes the Subject
Explanation; and  acknowledge that the delivery to Agent, no later than the date
required under Section 5.1 of the Credit Agreement with respect to the fiscal
year of Borrowers ending June 30, 2020, of a FY2020 Audit that includes the
Subject Explanation but otherwise satisfies the requirements under Section 5.1
of the Credit Agreement and part (d) of Schedule 5.1 to the Credit Agreement
with respect to that fiscal year will be deemed to satisfy those requirements
with respect to that fiscal year.
(e)
The limited consents and acknowledgments set forth in this Section 2 do not
affect the continued legality, validity, and binding effect of the Credit
Agreement and the other Loan Documents. The Credit Agreement and other Loan
Documents continue to be fully enforceable in each case, except as expressly
provided in this Agreement. The limited consents and acknowledgments set forth
in this Section 2 are specifically limited in time and scope as described above
and do not extend or apply to any other event, occurrence, or circumstances in
existence as of the date of this Agreement or arising after the date of this
Agreement. In addition, the limited consents and acknowledgments set forth in
this Section 2 do not constitute or establish (and are not to be deemed to
constitute or establish) a custom or a practice on the part of Agent or any
Lender and do not prejudice any rights of Agent or any Lender in respect of any
other departure from the terms of the Credit Agreement or any other Loan
Document.
3.
Amendments to Credit Agreement.
(a)
Section 2.1(c) of the Credit Agreement is hereby amended to read in its entirety
as follows:
2

--------------------------------------------------------------------------------

“
(c)
Anything to the contrary in this Section 2.1 notwithstanding, but subject to the
other terms of this Section 2.1(c), Agent shall have the right (but not the
obligation), in the exercise of its Permitted Discretion, to establish and
increase or decrease Receivable Reserves, Inventory Reserves, Bank Product
Reserves, Real Property Reserves, and other Reserves against the Borrowing Base,
any Borrowing Base (Individual), the Maximum Other Tank Sublimit Amount, the
Maximum Real Property Sublimit Amount, and/or the Maximum Revolver Amount;
provided, that except at the instruction of the Required Lenders, Agent
(A) shall establish Bank Product Reserves in respect of all Bank Products then
provided or outstanding other than Cash Management Services (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each
Borrower and its Subsidiaries in respect of the applicable Bank Product
Obligations), and (B) shall have the obligation to impose such Bank Product
Reserves, if any, against the Maximum Revolver Amount. The amount of any
Receivable Reserve, Inventory Reserve, Bank Product Reserve, Real Property
Reserve, or other Reserve established by Agent shall have a reasonable
relationship to the event, condition, other circumstance, or fact that is the
basis for such reserve and shall not be duplicative of any other reserve
established and currently maintained.”
(b)
Section 4.23 of the Credit Agreement is hereby amended as follows:
(1)
by amending the heading to read in its entirety as follows: “Eligible Inventory;
Eligible Southern Frac Raw Materials Inventory; Eligible Southern Frac Tanks;
Eligible Other Tanks” and
(2)
by inserting the following new Section 4.23(d) after Section 4.23(c) and before
Section 4.24:
“
(d)
As to each Other Tank that is identified by Borrowers as an Eligible Other Tank
in a Borrowing Base Certificate submitted to Agent, such Other Tank is not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Other Tanks.”
(c)
The definition of “Borrowing Base” in Schedule 1.1 to the Credit Agreement is
hereby amended as follows:
(1)
by replacing the word “minus” at the end of clause (j) with “plus”;
(2)
by renumbering existing clause (k) as a new clause (l); and
(3)
by inserting the following new clause (k) after amended clause (j) and before
renumbered clause (l):
“
(k)
the lesser of
(i)
the Maximum Other Tank Sublimit Amount at such time, and
(ii)
the product of 85%, multiplied by the most recently determined Net Recovery
Percentage, multiplied by the value (calculated at the lower of cost or market
on a basis consistent with Loan Parties’ historical accounting practices) of
Eligible Other Tanks (such determination may be made as to different categories
of such Eligible Other Tanks based upon the Net Recovery Percentage applicable
to such categories) at such time, minus”
3

--------------------------------------------------------------------------------

(d)
The definition of “Eligible Fleet Inventory” in Schedule 1.1 to the Credit
Agreement is hereby amended to read in its entirety as follows:
“
“Eligible Fleet Inventory” means Inventory of a Borrower or a Qualified
Subsidiary Guarantor (other than Southern Frac) that qualifies as Eligible
Inventory and consists of Rental Fleet Inventory or Other Fleet Inventory (other
than Other Tanks).”
(e)
The definition of “LIBOR Rate” in Schedule 1.1 to the Credit Agreement is hereby
amended to read in its entirety as follows:
“
“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below 0.50%, then the rate determined pursuant to
this definition shall be deemed to be 0.50%). Each determination of the LIBOR
Rate shall be made by Agent and shall be conclusive in the absence of manifest
error.”
(f)
The definition of “Rental Fleet Utilization Ratio” in Schedule 1.1 to the Credit
Agreement is hereby amended to read in its entirety as follows:
“
“Rental Fleet Utilization Ratio” means, with respect to any period, the ratio of
(a) the aggregate appraised value of all Rental Fleet Inventory of the Borrowers
and their Subsidiaries that is then subject to a valid, current Rental Fleet
Inventory Lease between a Borrower or any of its Subsidiaries and an Account
Debtor that is not an Affiliate of any Borrower or of any Subsidiary of any
Borrower or a Person controlled by any such Affiliate, to (b) the aggregate
appraised value of Rental Fleet Inventory of Borrowers and their Subsidiaries.
For purposes of the Rental Fleet Utilization Ratio, the appraised value of
Rental Fleet Inventory will be determined by reference to the most recent
applicable appraisal of Inventory received by Agent from an appraisal company
selected by Agent.”
(g)
Schedule 1.1 to the Credit Agreement is hereby further amended by inserting each
of the following new definitions in appropriate alphanumeric order:
“
“Eligible Other Tanks” means Other Tanks that qualify as Eligible Inventory.
“Maximum Other Tank Sublimit Amount” means $27,800,000; provided, that such
amount shall be permanently reduced by an amount equal to $500,000 on October 1,
2020, and on the first day of each fiscal quarter ending thereafter.
“Other Tank” means a completed frac tank or portable liquid storage tank that
constitutes Inventory of a Borrower and its Subsidiaries (other than Southern
Frac) held for sale or lease in the ordinary course of the Loan Parties’
business.”
4

--------------------------------------------------------------------------------

(h)
The parties hereby acknowledge  that, due a scrivener’s error, the Fee Letter
has been inaccurately described in the Credit Agreement as of and from the
Amendment No. 8 Effective Date;  that, in accordance with its terms, the
supplemental fee letter described in Section 6(1)(D) of Amendment No. 8 was
delivered in addition to, and did not amend, restate, replace, or otherwise
modify, the “Fee Letter” under and as defined in the Credit Agreement as in
effect immediately before giving effect to Amendment No. 8;  that, as of and
from the Amendment No. 6 Effective Date, the Fee Letter has been that certain
fee letter, dated as of the Amendment No. 6 Effective Date, among Borrowers and
Agent; and to correct that scrivener’s error, the definition of “Fee Letter” in
Schedule 1.1 to the Credit Agreement is hereby amended to read in its entirety
as follows effective as of the Amendment No. 8 Effective Date:
“
“Fee Letter” means, effective as of and from the Amendment No. 6 Effective Date,
that certain fee letter, dated as of the Amendment No. 6 Effective Date, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.”
4.
Fees.
(a)
In connection with this Agreement, Borrowers shall pay to Agent the fees set
forth in the supplemental fee letters described in Sections 6(1)(C) and 6(1)(D)
below that are due and payable on or before the effective date of this
Agreement.
(b)
Each fee described in this Section 4 is due and payable on or before the
execution of this Agreement by Borrowers. Each such fee will be deemed to be
fully earned on the date of this Agreement and will be non-refundable when paid.
5.
Representations. To induce Agent and the Lenders to enter into this Agreement,
each Borrower hereby represents to Agent and the Lenders as follows:
(1)
that that Borrower is duly authorized to execute and deliver this Agreement and
is and will continue to be duly authorized to borrow monies under the Credit
Agreement, as amended by this Agreement, and to perform its obligations under
the Credit Agreement, as amended by this Agreement;
(2)
that the execution and delivery of this Agreement and the performance by that
Borrower of its obligations under the Credit Agreement, as amended by this
Agreement, do not and will not conflict with any provision of law or of the
Governing Documents of that Borrower or of any agreement binding upon that
Borrower;
(3)
that the Credit Agreement, as amended by this Agreement, is a legal, valid, and
binding obligation of that Borrower, enforceable against that Borrower in
accordance with its terms, except as enforceability is limited by bankruptcy,
insolvency, or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies;
(4)
that the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Agreement, are true and correct in all material
respects (but if any representation or warranty is by its terms qualified by
concepts of materiality, that representation or warranty is true and correct in
all respects), in each case with the same effect as if such representations and
warranties had been made on the date of this Agreement, with the exception that
all references to the financial statements mean the financial statements most
recently delivered to Agent except for such changes as are specifically
permitted under the Credit Agreement and except to the extent that any such
representation or warranty expressly relates to an earlier date;
5

--------------------------------------------------------------------------------

(5)
that that Borrower has complied with and is in compliance with all of the
covenants set forth in the Credit Agreement, as amended by this Agreement,
including those set forth in Section 5, Section 6, and Section 7 of the Credit
Agreement; and
(6)
that as of the date of this Agreement, no Default or Event of Default has
occurred and is continuing.
6.
Conditions. The effectiveness of this Agreement is subject to satisfaction of
the following conditions:
(1)
that Agent has received the following documents:
(A)
this Agreement executed by Agent, the Lenders, and Borrowers;
(B)
a Guarantor Acknowledgment in the form attached to this Agreement, executed by
each Guarantor;
(C)
a supplemental Agent fee letter, in form and substance reasonably satisfactory
to Agent, executed by each applicable Person;
(D)
a supplemental Lender fee letter, in form and substance reasonably satisfactory
to Agent, executed by each applicable Person; and
(E)
copies (executed or certified, as appropriate) of all other legal documents or
minutes of proceedings taken in connection with the execution and delivery of
this Agreement to the extent Agent or its counsel reasonably requests;
(2)
that Borrowers have paid all fees and expenses required to be paid by Borrowers
on the date of this Agreement under this Agreement, the Credit Agreement, or the
other Loan Documents (including, without limitation, all reasonable documented
costs and expenses (including reasonable documented attorneys’ fees and due
diligence expenses) incurred by Agent in structuring, drafting, and reviewing
this Agreement and the other Loan Documents delivered in connection with this
Agreement); and
(3)
that all legal matters incident to the execution and delivery of this Agreement
are satisfactory to Agent and its counsel.
7.
Release. Each Loan Party hereby waives and releases any and all current existing
claims, counterclaims, defenses, or set-offs of every kind and nature which it
has or might have against Agent or any Lender arising out of, pursuant to, or
pertaining in any way to the Credit Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Agreement. Each Loan Party hereby further covenants and agrees not to sue Agent
or any Lender or assert any claims, defenses, demands, actions, or liabilities
against Agent or any Lender which occurred prior to or as of the date of this
Agreement arising out of, pursuant to, or pertaining in any way to the Credit
Agreement, any and all documents and instruments delivered in connection with or
relating to the foregoing, or this Agreement.
6

--------------------------------------------------------------------------------

8.
Miscellaneous.
(a)
This Agreement is governed by, and is to be construed in accordance with, the
laws of the State of Illinois. Each provision of this Agreement is severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
(b)
This Agreement binds Agent, the Lenders, and Borrowers and their respective
successors and assigns, and will inure to the benefit of Agent, the Lenders, and
Borrowers and the successors and assigns of Agent and each Lender.
(c)
Except as specifically modified or amended by the terms of this Agreement, all
other terms and provisions of the Credit Agreement and the other Loan Documents
are incorporated by reference in this Agreement and in all respects continue in
full force and effect. Each Borrower, by execution of this Agreement, hereby
reaffirms, assumes, and binds itself to all of the obligations, duties, rights,
covenants, terms, and conditions that are contained in the Credit Agreement and
the other Loan Documents.
(d)
Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import, and each reference to the Credit Agreement in
any and all instruments or documents delivered in connection therewith, will be
deemed to refer to the Credit Agreement, as amended by this Agreement.
(e)
This Agreement is a Loan Document. Each Borrower acknowledges that Agent’s
reasonable costs and outofpocket expenses (including reasonable attorneys’ fees)
incurred in drafting this Agreement and in amending the Loan Documents as
provided in this Agreement constitute Lender Group Expenses.
(f)
The parties may sign this Agreement in several counterparts, each of which will
be deemed to be an original but all of which together will constitute one
instrument.
[Signature pages to follow]
 
7

--------------------------------------------------------------------------------

The parties are signing this Amendment No. 10 to Amended and Restated Credit
Agreement as of the date stated in the introductory clause.
 
 
 
 
 
PAC-VAN, INC.,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title:
Secretary
     

 

           
 
 
 
 
LONE STAR TANK RENTAL, INC.
as a Borrower
gfn realTy company, llc,
as a Borrower
 
By:  
/s/ Christopher A. Wilson
 
By:  
/s/ Christopher A. Wilson
Name: 
Christopher A. Wilson
Name: 
Christopher A. Wilson
Title:
Secretary
Title:
Secretary
     

 

           
 
 
 
 
SOUTHERN FRAC, LLC,
as a Borrower
 
 
By:
GFN Manufacturing Corporation,
     
a Delaware corporation, as Manager
           
By:  
/s/ Christopher A. Wilson
     
Name: 
Christopher A. Wilson
   
Title:
Secretary
         

 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
8

--------------------------------------------------------------------------------

 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
 
By:  
/s/ Brian Hynds
 
Name: 
Brian Hynds
 
 
Its Authorized Signatory
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
EAST WEST BANK,
as a Lender
 
 
By:  
/s/ Robert C. Alexander
 
Name: 
Robert C. Alexander
 
 
Its Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
10

--------------------------------------------------------------------------------

 
 
 
 
 
CIT BANK, N.A.,
f/k/a OneWest Bank N.A.,
successor in interest to OneWest Bank, FSB,
as a Lender
 
 
By:  
/s/ Anthony Masci
 
Name: 
Anthony Masci
 
 
Its Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
 
11

--------------------------------------------------------------------------------

 
 
 
 
 
CIBC BANK USA,
as a Lender
 
 
By:  
/s/ Scott Dvornik
 
Name: 
Scott Dvornik
 
 
Its Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
12

--------------------------------------------------------------------------------

 
 
 
 
 
KEYBANK, NATIONAL ASSOCIATION,
as a Lender
 
 
By:  
/s/ Nadine M. Eames
 
Name: 
Nadine M. Eames
 
 
Its: Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
 
13

--------------------------------------------------------------------------------

 
 
 
 
 
BANK HAPOALIM B.M.,
as a Lender
 
 
By:  
/s/ Maxine Levy
 
Name: 
Maxine Levy, SVP
 
 
Its Authorized Signatory
       
By:  
/s/ Victor Liu
 
Name: 
Victor Liu, FVP
   
Its Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
14

--------------------------------------------------------------------------------

 
 
 
 
 
ASSOCIATED BANK, N.A.,
as a Lender
 
 
By:  
/s/ Stacy L. Keinz
 
Name: 
Jason Ward
 
 
Its Authorized Signatory
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
15

--------------------------------------------------------------------------------

 
 
 
 
 
BANK OF THE WEST,
as a Lender
 
 
By:  
/s/ Emily Stagliano
 
Name: 
Emily Stagliano
 
 
Its Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Amendment No. 10 to Amended and Restated Credit Agreement
(Pac-Van)
 
16

--------------------------------------------------------------------------------

Guarantor Acknowledgment
This Guarantor Acknowledgment refers to, and is attached to, an Amendment No. 10
to Amended and Restated Credit Agreement dated as of September 9, 2020, among
PacVan, Inc., an Indiana corporation (“PacVan”), Lone Star Tank Rental Inc., a
Delaware corporation (“Lone Star”), GFN Realty Company, LLC, a Delaware limited
liability company (“GFNRC”), Southern Frac, LLC, a Texas limited liability
company (“Southern Frac” and, together with PacVan, Lone Star, and GFNRC, each a
“Borrower”), the Lenders identified on the signature pages thereof as Lenders,
and Wells Fargo Bank, National Association, a national banking association, as
agent for the Lenders (the “Amendment”). Defined terms used but not defined in
this Guarantor Acknowledgment are as defined in the Amendment.
Each of the undersigned, in its capacity as a Guarantor, hereby does the
following: (1) consents to the Amendment; (2) acknowledges that the Amendment
does not in any way modify, limit, or release any of its obligations under the
Guaranty and Security Agreement to which it is a party; (3) ratifies and
confirms its obligations under the Guaranty and Security Agreement to which it
is a party and acknowledges that those obligations continue in full force and
effect; and (4) acknowledges that its consent to any other modification to any
Loan Document will not be required as a result of the consent set forth in this
Guarantor Acknowledgment having been obtained, except to the extent, if any,
required by the specific terms of that Loan Document.
Dated as of the date of the Amendment.

           
 
 
 
 
PV ACQUISITION CORP.
an Alberta corporation
gfn MANUFACTURING CORPORATION,
a Delaware corporation
 
By:  
/s/ Christopher A. Wilson
 
By:  
/s/ Christopher A. Wilson
Name: 
Christopher A. Wilson
Name: 
Christopher A. Wilson
Title:
Secretary
Title:
Secretary
     

 
 
 
 
 
 
 
 
 
 
Guarantor Acknowledgment to
Amendment No. 10 to Amended and Restated Credit Agreement (Pac-Van)
17

--------------------------------------------------------------------------------